Citation Nr: 0027088	
Decision Date: 10/12/00    Archive Date: 10/19/00	

DOCKET NO.  98-03 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for varicose veins.  

3.  Entitlement to service connection for osteoarthritis of 
the neck, back, and knees.  

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
December 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 1997 and December 1998 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Los Angeles, California.  

During the course of an RO hearing in March 1998, the veteran 
requested an increased evaluation for his then service-
connected residuals of frostbite.  At that time, the veteran 
was in receipt of a 10 percent evaluation for the residuals 
of bilateral frostbite.  In a Hearing Officer's decision of 
April 1998, the RO granted separate 30 percent evaluations 
for the residuals of frostbite of each foot, effective from 
January 12, 1998, the effective date for revised regulations 
governing the evaluation of service-connected cardiovascular 
disorders (including cold injuries).  The veteran has voiced 
no disagreement with that determination.  Moreover, the 
veteran is now in receipt of the maximum schedular evaluation 
available for the service-connected residuals of cold injury.  
Accordingly, that issue, which was formerly on appeal, is no 
longer before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

Finally, for reasons which will become apparent, the issue of 
entitlement to a total disability rating based upon 
individual unemployability will be the subject of the REMAND 
portion of this decision.  


FINDINGS OF FACT

1.  The veteran's bilateral defective hearing as likely as 
not had its origin during his period of active military 
service.  

2.  The claim of entitlement to service connection for 
varicose veins is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  

3.  The claim of entitlement to service connection for 
osteoarthritis of the neck, back, and knees is not supported 
by cognizable evidence demonstrating that the claim is 
plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.102 (1999).  

2.  The claim for service connection for varicose veins is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2000).  

3.  The claim for service connection for osteoarthritis of 
the neck, back, and knees is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records, including a Report of Medical Board 
proceedings in October 1951, are negative for history, 
complaints, or abnormal findings indicative of the presence 
of defective hearing, varicose veins, or osteoarthritis of 
the neck, back, and knees.  

At the time of a period of private hospitalization for 
unrelated medical problems in January 1995, there were noted 
the presence of mild varicosities of the lower extremities, 
though with intact pedal pulses, and no edema.  

In a December 1996 Information Letter from the Undersecretary 
for Health Regarding Recommendations for the Care and 
Examination of Veterans with Late Effects of Cold Injuries, 
it was noted that VA staff examining and caring for veterans 
who had experienced cold injuries should be familiar with 
"recognized long term and delayed sequelae (of those 
injuries)," including arthritis and/or joint stiffness, 
and/or a loss of range of motion in the affected limbs or 
areas.  

At the time of a period of private hospitalization for 
unrelated medical problems in May 1997, the veteran 
complained of a mild stiff neck and back pain.  Physical 
examination revealed a full range of motion of the veteran's 
neck, with no evidence of cervical nodes or thyromegaly.  
Further examination revealed a full range of motion of the 
veteran's extremities, though with "some obvious 
varicosities" in the veteran's left leg.  

In mid July 1997, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran gave a 
history of cold exposure while serving in Korea, as a result 
of which he developed frostbite in his toes, associated with 
numbness and tingling.  The veteran complained of 
"increasing problems" with pain in his back, neck, and 
knee, for which he had been treated with Motrin.  The veteran 
additionally stated that, notwithstanding physical therapy, 
he continued to experience problems with pain and stiffness 
in his neck, knees, and back.  Reportedly, he had in the past 
used a brace, but no longer utilized it.  

On physical examination, the veteran's back displayed good 
general contours.  He could forward flex his fingertips to 
within 30 centimeters of the floor with his knees straight, 
and extension was to 15 degrees.  Backward lateral flexion on 
the left was to 15 degrees, and on the right 20 degrees.  
Rotation to both the left and right was to 30 degrees.  The 
veteran displayed some mild tenderness of his neck, but was 
able to bring his chin to within one finger breadth of his 
chest on flexion.  Extension was to 30 degrees, with lateral 
flexion to 10 degrees on the left, and to 20 degrees on the 
right.  Rotation to the left and right was to 50 degrees, 
with no spasm noted.  The veteran's strength and sensation 
were symmetrically intact, with the exception of some 
decreased sensation on the ball of his foot extending from 
the metatarsal heads distally into the toes diffusely.  The 
veteran's pulses were satisfactory, and tests of straight leg 
raising in a seated position were negative.  Examination of 
the veteran's knee revealed slight crepitus throughout the 
range of motion, though with no evidence of gross effusion.  
There was diffuse joint line tenderness, but no gross 
instability.  At the time of examination, the veteran lacked 
5 degrees of full extension bilaterally, though he could "go 
to 115 degrees" of flexion bilaterally, accompanied by pain 
at the extremes of motion.  The clinical impression was of 
status post frostbite, with injury to the feet and residual 
numbness and tingling.  No vascular changes were noted.  
Radiographic studies of the veteran's neck showed moderate 
diffuse degenerative changes, in particular, at the level of 
the 6th and 7th cervical vertebrae.  Radiographic studies of 
the lumbar spine showed mild diffuse degenerative changes of 
significant facet joint changes at the level of the 
5th lumbar vertebra and first sacral segment.  Radiographic 
studies of the veteran's knees showed diffuse degenerative 
changes, accompanied by medial joint line narrowing and signs 
of loose bodies.  In the opinion of the examiner, though 
there were "arthritic changes" present in the veteran's 
knee, neck, and back, there was no "direct correlation 
between his foot exposure for frostbite and these 
degenerative changes."  

At the time of a VA audiometric examination in August 1997, 
the veteran gave a history of hearing problems and tinnitus.  
Reportedly, the veteran had first noticed his hearing loss 
while in combat in Korea, at which time he was exposed to 
"shell explosives," as well as mortars, machine-guns, 
rifles, and handgun fire.  Audiometric examination revealed 
pure tone air conduction thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
70
75
85
LEFT
30
50
60
70
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.  The 
pertinent diagnosis was sensorineural hearing loss.  

On VA ear, nose, and throat examination, likewise conducted 
in August 1997, the veteran gave a history of hearing loss 
since the 1950's, in addition to "constant tinnitus" in 
both ears.  A physical examination of the veteran's ears was 
essentially unremarkable.  The pertinent diagnosis was 
sensorineural hearing loss in both ears.  

A private audiometric examination conducted in October 1997 
revealed pure tone air conduction thresholds, in decibels, as 
follows:




HERTZ




250
500
1,000
2,000
3000
4000
RIGHT
30
30
45
70
70
95
LEFT
30
30
60
65
80
90

At the time of a subsequent private audiometric examination 
in late December 1997, the veteran gave a history of noise 
exposure while in Korea.  Audiometric examination revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:  




HERTZ





250
500
1000
2000
3000
4000
6000
RIGHT
20
30
35
50
70
--
95
LEFT
25
25
40
55
65
75
90

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and 64 percent in the left ear.

In correspondence of February 1998, the veteran's former wife 
wrote that she had met the veteran in November of 1951, and 
had her first date with him "on December 1, 1951."  
Reportedly, at that time, the veteran was a member of the 
Marine Corps, and had only recently returned from Korea, 
where he had been involved in the "worst of the fighting."  
The veteran's former wife stated that, at the time, the 
veteran was experiencing a "loud ringing" in his ears, 
which was "very irritating and distracting."  In addition, 
he was "extremely sensitive to loud noises," which "hurt 
his ears."  The veteran's ex-wife further noted that, while 
in college subsequent to service, the veteran "had to 
undergo physicals," the results of which "showed a marked 
decrease in his ability to hear."  Reportedly, the veteran's 
ex-wife also noticed that there was a "marked decline" from 
1951 through 1958 in her ability to communicate with the 
veteran.  At that time, she found it necessary to "speak 
more slowly and distinctly," and became aware that the 
veteran was "missing some information" which she had 
imparted to him.  In lectures and presentations, she and the 
veteran "started sitting closer to the front."  Moreover, 
after the birth of their children, the veteran would often 
miss what they would say from the back seat of a car, and 
"frequently seemed unaware" that the children were 
attempting to get his attention.  Reportedly, it became 
especially hard for the veteran to hear at parties when there 
was a lot of "general noise and many voices."  

During the course of an RO hearing in March 1998, the veteran 
stated that, following his discharge from service, he had not 
been exposed "to any other noise or acoustical trauma."  
The veteran further commented, while in Korea, he served as a 
rifleman at the Chosen Reservoir, where he was exposed to "a 
lot of explosions" and small arms fire.  When questioned, 
the veteran testified that, in his opinion, his varicose 
veins and osteoarthritis of the neck, back, and knees were 
the result of "cold exposure" which he experienced while in 
service in Korea.  

On VA fee basis medical examination in August 1998, the 
veteran complained of varicose veins in both lower 
extremities, with difficulty in prolonged standing and 
walking, resulting in edema of his lower extremities.  The 
veteran additionally complained of back pain in the 
lumbosacral region, as well as bilateral knee pain.  The 
pertinent diagnoses were varicose veins in the lower 
extremities, cervical spine degeneration, bilateral knee 
degeneration, and degenerative joint disease of the cervical 
and lumbar spine.  

On VA audiometric examination, likewise conducted in August 
1998, the veteran gave a history of bilateral, gradually 
progressive hearing loss, accompanied by constant bilateral 
tinnitus, first noted in 1950, at which time he experienced 
"noise exposure" while serving in Korea.  The veteran 
reported sensitivity to loud and high pitched voices, and 
stated that he was very conscious of his hearing ability.  At 
the time of examination, the veteran complained of difficulty 
communicating in various listening environments.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
75
75
95
LEFT
25
55
70
80
95

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 72 percent in the left ear.  The 
pertinent diagnosis was bilateral, mild to profound sloping 
sensorineural hearing loss from 250 to 8,000 Hertz.  Speech 
discrimination scores were described as fair.  

On VA fee basis general medical examination in February 2000, 
the veteran gave a history of neck and back problems, which 
reportedly had their origin in 1951.  The veteran stated 
that, at that time, he was stationed in Korea, where 
radiographic studies found evidence of "arthritis in his 
neck."  According to the veteran, he had become 
"progressively worse," with pain in the cervical region of 
his neck radiating down to the lumbar area.  The veteran 
additionally complained of bilateral knee problems, and 
stated that he was a candidate for knee replacement.  
Reportedly, the veteran suffered from varicose veins in both 
lower extremities, which started "approximately in the 
1960's."  The pertinent diagnoses were varicosities of the 
bilateral legs; degenerative arthritis of the bilateral 
knees; degenerative joint disease with spondylosis of the 
lumbar spine; and degenerative disc disease of the cervical 
spine.  In the opinion of the examiner, the veteran suffered 
from varicose veins of the lower extremities which were 
"rather large."  However, a review of medical records 
reveal that prior Doppler studies were within normal limits.  
The veteran did exhibit an extensive loss of cervical and 
lumbar spine, and knee range of motion, accompanied by 
weakness in both lower extremities secondary to pain.  
Further noted was the presence of extensive degeneration on 
X-rays.  However, the veteran was able to ambulate without 
the use of any assertive device.  

On VA fee basis vascular examination in late February 2000, 
the veteran complained of "osteoarthritis" of his knees, 
resulting in some impairment in walking.  Physical 
examination revealed the presence of moderate varicose veins 
of the veteran's left leg arising from the greater saphenous 
vein in the calf.  Reportedly, the veteran had experienced 
exposure to cold resulting in injury to his feet.  However, 
at the time of examination, there were no objective findings 
of arteriosclerosis.  

In early March 2000, a VA fee basis ear, nose, and throat 
examination was accomplished.  At the time of examination, 
the veteran stated that, from 1950 to 1951, he saw action in 
Korea while attached to the United States Marine Corps.  
Reportedly, at that time, he was exposed to automatic weapons 
noise, rockets, and "artillery barrage noise."  According 
to the veteran, since that time, he had noted a decrease in 
hearing.  The veteran's records were reviewed, and revealed a 
consistent, high frequency sensorineural hearing loss.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
65
80
100
LEFT
40
50
60
70
95

Speech recognition testing with Maryland CNC Word Lists 
revealed discrimination of 56 percent in the veteran's right 
ear, and 62 percent in the left ear.  The pertinent diagnoses 
were "service-connected" bilateral high frequency severe 
sensorineural hearing loss; and associated tinnitus.  In the 
opinion of the examiner, the veteran's hearing condition was 
"permanent and stationary."  Additionally noted was that 
the veteran's tinnitus was associated with his noise induced 
hearing loss.  

Analysis

As to those issues involving service connection, the 
threshold question which must be resolved is whether the 
veteran's claims are well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well grounded claim is a 
plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 397 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period, and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  Moreover, where a veteran served ninety (90) 
days or more during a period of war, and an organic disease 
of the nervous system, such as sensorineural hearing loss, or 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Finally, for the purpose of applying the laws 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

Regarding the issue of service connection for defective 
hearing, the Board is of the opinion that the veteran's claim 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).  In that regard, a review of the record would appear 
to indicate that the veteran did, in fact, serve in the 
Republic of Korea at the time indicated.  Moreover, there is 
no reason to doubt the veteran's recitation of events at the 
Chosen Reservoir.  Given the rather dire circumstances 
surrounding that particular campaign, it is entirely 
reasonable to suspect that, while in combat, the veteran was 
exposed to any number of stimuli capable of producing noise 
induced hearing loss, including artillery, as well as mortar 
and small arms fire.  

The Board acknowledges that, based on a review of available 
service medical records, there is no indication that, while 
in service, the veteran suffered a hearing loss of any kind.  
Nonetheless, the veteran is currently in receipt of service 
connection for tinnitus, based on his testimony that, during 
the Chosen Reservoir campaign, he was involved in "very 
heavy combat," during which the noise was "deafening," and 
that, following his return to the United States, his ears 
were "ringing," and had been ever since.  In addition, in 
correspondence of March 1998, the veteran's ex-wife stated 
that when she first met the veteran in service, he complained 
of "ringing" in his ears.  

The Board notes that, in that same correspondence, the 
veteran's ex-wife wrote that, beginning in 1951, she noticed 
a "marked decline" in her ability to communicate with the 
veteran.  Reportedly, this "decline" necessitated that she 
speak more "slowly and distinctly" in order to ensure that 
the veteran was not "missing some information."  

The Board acknowledges that, prior to the time of a VA 
audiometric examination in August 1997, there existed no 
objective evidence of hearing loss or "hearing loss 
disability" as defined by pertinent law and regulation.  See 
38 C.F.R. § 3.385 (1999).  Nonetheless, given the veteran's 
inservice (combat) noise exposure, his service connection for 
chronic tinnitus, and the statement of his ex-wife that, in 
1951 (conceivably while the veteran was still in service), 
she experienced difficulty in communicating with him, the 
Board is of the opinion that the veteran's current hearing 
loss as likely as not had its origin during his period of 
service in the Republic of Korea.  38 U.S.C.A. § 1154(b) 
(West 1991 and Supp. 2000); 38 C.F.R. § 3.102 (1999).  
Accordingly, a grant of service connection for bilateral 
defective hearing is in order.  

Turning to the issues of service connection for varicose 
veins and osteoarthritis of the neck, back, and knees, the 
Board notes that service medical records are entirely 
negative for evidence of such disability.  Indeed, the 
earliest clinical indication of the presence of varicose 
veins is revealed by private records of hospitalization dated 
in January 1995, more than 40 years following the veteran's 
discharge from service.  Osteoarthritic changes of the 
veteran's neck, back, and knees were first shown no earlier 
than 1997, fully 45 years following the veteran's discharge 
from service.  Moreover, during the course of a VA orthopedic 
examination conducted at that time, the examiner commented 
that he could see "no direct correlation" between the 
veteran's cold exposure and the noted degenerative changes.  

The veteran argues that his current arthritis and varicose 
veins are the result of exposure to extreme cold at the 
Chosen Reservoir in Korea in the 1950's.  While the record 
reflects that the veteran served in Korea, there exists no 
evidence that he experienced "cold injuries" other than to 
his feet.  The Board concedes that, based on a December 1996 
"Information Letter," there exists documented evidence of 
various "delayed sequelae," including arthritis, in certain 
veterans who sustained cold injuries in World War II and 
Korea.  However, none of the studies in question bear out the 
notion that such pathology could develop long after the fact 
in areas of the body not exposed to such extreme cold.  In 
the present case, service connection is in effect only for 
the residuals of cold injuries to each of the veteran's feet.  
Currently, there exists no evidence that the veteran did, in 
fact, experience cold injury to other parts of his body 
sufficient to later induce the development of arthritis or 
varicose veins.  See Roberts v. West, 13 Vet. App. 185 
(1999).  

The Board acknowledges that, in correspondence from the 
veteran's ex-wife dated in February 1998, she stated that, in 
1952, after she was engaged to the veteran, he appeared to be 
experiencing a great deal of neck pain, which was reportedly 
later diagnosed as arthritis "due to trauma from the war."  
However, evidence of such a nexus cannot be provided by lay 
testimony, because "lay persons are not competent to offer 
medical opinions."  Grottveit, supra.  See also Meyer v. 
Brown, 9 Vet. App. 425 (1996); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
veteran has failed to provide evidence of continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  See Savage, 10 
Vet. App. 498.  The veteran's statements, or those of his ex-
wife, are insufficient to relate his current arthritis or 
varicose veins to cold exposure during his period of service, 
or to any applicable presumptive period.  

In reaching this decision, the Board wishes to make it clear 
that there is no reason to doubt that the veteran's service 
in Korea exposed him to extraordinarily harsh climatic 
conditions.  Rather, the basis for the disposition of this 
appeal is the absence of any link by competent medical 
specialists associating his current arthritis or varicose 
veins with the circumstances of his military service.  


ORDER

Service connection for bilateral defective hearing is 
granted.  

Service connection for varicose veins is denied.  

Service connection for osteoarthritis of the neck, back, and 
knees is denied.  


REMAND

In addition to the above, the veteran in this case seeks a 
total disability rating based on individual unemployability.  
In pertinent part, it is argued that the veteran's various 
service-connected disabilities, when taken in conjunction 
with his education and occupational experience, preclude his 
participation in all forms of substantially gainful 
employment.  

Pursuant to the above, the veteran is now in receipt of 
service connection for bilateral defective hearing.  At 
present, no rating has been assigned that disability.  Nor 
has it's impact upon the veteran's employability (or lack 
thereof) been effectively considered.  Accordingly, the case 
is REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2000, the date of the 
veteran's most recent VA examination, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary forms for 
release of any private medical records to 
the VA.  

2.  The RO should then specifically 
adjudicate the issue of entitlement to a 
total disability rating based upon 
individual unemployability.  In so doing, 
the RO should take into account the 
impact of the veteran's various service-
connected disabilities (including his now 
service-connected bilateral defective 
hearing) upon his ability to engage in 
substantially gainful employment.  

Should the benefit requested on appeal not be granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  


		
	Gary L. Gick
	Veterans' Law Judge
Board of Veterans' Appeals


 

